Citation Nr: 0326165	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  97-27 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral pain syndrome, right knee, with 
degenerative joint disease.

2.  Entitlement to an initial disability rating in excess of 
0 percent for status-post small tip fractures, left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1984.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating action 
of the RO that granted service connection and assigned a 
noncompensable evaluation for the right knee disability, 
effective November 25, 1996.  A notice of disagreement was 
received in January 1997 and the RO issued a statement of the 
case in January 1997.  A substantive appeal was received from 
the veteran in February 1997.  

The veteran has also perfected an appeal from an August 1997 
decision by which the RO granted service connection and 
assigned a noncompensable rating for the left ankle 
disability, effective September 3, 1996.  In that same 
decision, the RO increased the initial rating assigned for 
the service-connected right knee disability to the current 
level of 10 percent and changed the effective date of the 
grant of service connection, and the assignment of the 10 
percent rating, to September 3, 1996.  An NOD was received in 
September 1997 and the RO issued an (SOC) in January 1998.  A 
substantive appeal was received from the veteran in March 
1998.  

In September 1998 and May 1999, the Board remanded these 
matters to the RO for additional development.

Because the claims for higher evaluations stem from original 
grants of service connection, the Board has characterized the 
issues on appeal in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999).    


REMAND

The veteran was scheduled for hearing before a Board Member 
(now Veterans Law Judge) at the RO in March 1999.  A Report 
of Contact dated two days before the hearing noted that the 
veteran had called to cancel that hearing.  In a written 
statement received at the RO within two weeks of the 
scheduled hearing, the veteran asked that his hearing be 
rescheduled.  He reported that he had been unable to attend 
the previously scheduled hearing because his wife had been 
injured and she would have been unable to accompany him.  The 
Board construes that correspondence as a motion for a new 
hearing and will grant that motion.  See 38 C.F.R. § 20.702 
(2003).  

Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. §§ 
20.704, 20.1304.  

Additionally, the Board also notes that, in a February 2003 
letter, the RO requested that the veteran provide further 
information and/or evidence to support his claims for higher 
initial ratings within 30 days of the date of the letter, 
consistent with the provisions of 38 C.F.R. § 3.159(b)(1).  
However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a duty to 
notify under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.  

Accordingly, to ensure full compliance with due process 
requirements, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should take the necessary 
steps to schedule the veteran for the 
appropriate Board hearing in accordance 
with his April 1999 request (or as soon 
as is practicable).  Unless the veteran 
indicates, preferably, in a signed 
writing, that the requested hearing is no 
longer desired, the hearing should be 
held.  

2.  Before transferring the claims file 
back to the Board, the RO must review the 
claims file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Specifically, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



